          Case 1:18-cv-00902-TJK Document 24 Filed 03/20/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

        Plaintiff,

        v.                                                         Civ. Action No. 18-902 (TJK)

 INTERNAL REVENUE SERVICE,

        Defendant.



    PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO EXTEND TIME

       Plaintiff Electronic Privacy Information Center (“EPIC”) respectfully opposes the motion

by Defendant Internal Revenue Service (“IRS”) to extend the time in which to file an optional

reply brief in support of the agency’s second Motion to Dismiss. This is the fifth extension of

time the IRS has sought in this case. See Mot. for Extension of Time, ECF No. 6; Mot. for

Extension of Time, ECF No. 11; Mot. to Stay, ECF No. 17; Notice of Withdrawal of Mot., ECF

No. 18 (claiming 21 additional days to file a second Motion to Dismiss). EPIC does not object to

a two business-day extension to accommodate opposing counsel’s illness-related leave, but the

IRS has failed to show “good cause” for an extension tripling the time in which to file a reply.

See Fed. R. Civ. P. 6(b)(1)(A).

       Just over a month ago—on February 11, 2019—the IRS withdrew its first Motion to

Dismiss EPIC’s Complaint and self-selected a date by which it would file a second Motion to

Dismiss. See IRS Notice of Withdrawal 1, ECF No 18 (“The Internal Revenue Service notifies

the Court that it withdraws its pending Motion to Dismiss, and that it intends to file within

twenty-one days a revised Motion to Dismiss[.]”). When the IRS chose a filing deadline of
          Case 1:18-cv-00902-TJK Document 24 Filed 03/20/19 Page 2 of 3



March 4, 2019, the agency was no doubt aware (1) that LCvR 7(b) requires an opposing party to

file an opposition within 14 days, and (2) that LCvR 7(d) permits a movant 7 days after an

opposition is served to file an optional reply. Accordingly, the IRS knew that the agency’s reply

(if any) would be due by March 25, 2019, at the latest.

       On March 18, 2019, EPIC filed a timely Opposition to the IRS’s second Motion to

Dismiss pursuant to LCvR 7(d). ECF No. 22. Now, just two days after EPIC’s filing, the IRS

asks the court to triple the time in which the agency is permitted to file an optional reply (for a

total of 21 days). Prior to today’s motion, the IRS gave no indication that it would be unable to

comply with the schedule dictated by LCvR 7 and the agency’s own actions.

       In support of the Motion to Extend Time, the IRS objects that EPIC filed an Opposition

(1) well within the page limits of LCvR 7(e), and (2) citing to legal authorities adverse to the

IRS’s Motion to Dismiss—including a form that the IRS has published on its own website. See

Internal Revenue Serv., Form 15086: Offer in Compromise Public Inspection File Request (Sep.

2018) (“Form 15086”).1 The IRS also cites to counsel’s week-long leave, of which counsel was

presumably aware before today.

       Neither of these asserted bases for an extension constitutes “good cause” within the

meaning of Fed. R. Civ. P. 6(b)(1)(A). Rather, “[t]he good cause standard requires the ‘party

seeking relief to show that the deadlines cannot reasonably be met despite [its] diligence.’”

Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217, 226 (D.C. Cir. 2011)

(quoting S & W Enters., LLC v. SouthTrust Bank, 315 F.3d 533, 535 (5th Cir. 2003)); see also

Standing Order for Cases Before Judge Trevor N. McFadden at ¶ 9 (“Motions for extensions of



1
  https://www.irs.gov/pub/irs-pdf/f15086.pdf
[https://web.archive.org/web/20190318014543/https://www.irs.gov/pub/irs-pdf/f15086.pdf].


                                                  2
          Case 1:18-cv-00902-TJK Document 24 Filed 03/20/19 Page 3 of 3



time and to re-schedule hearings are strongly discouraged; they will be granted only in truly

exceptional or compelling circumstances and parties should not expect the Court to grant

extensions.”). The IRS has not shown such diligence here.

       As noted, EPIC would consent a two business-day extension to accommodate counsel’s

illness-related leave. But the IRS has not demonstrated its entitlement to two additional weeks of

time to file an optional reply, particularly when the IRS has already obtained four prior

extensions in this case.



Dated: March 20, 2019                         Respectfully submitted,

                                              MARC ROTENBERG, D.C. Bar #422825
                                              EPIC President and Executive Director

                                              ALAN BUTLER, D.C. Bar #1012128
                                              EPIC Senior Counsel

                                              /s/ John Davisson
                                              JOHN DAVISSON, D.C. Bar #1531914
                                              EPIC Counsel

                                              ELECTRONIC PRIVACY
                                              INFORMATION CENTER
                                              1718 Connecticut Avenue, N.W.
                                              Suite 200
                                              Washington, D.C. 20009
                                              (202) 483-1140 (telephone)
                                              (202) 483-1248 (facsimile)

                                              Attorneys for Plaintiff EPIC




                                                 3
